Citation Nr: 0702127	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an initial rating for hypothyroidism, 
status postoperative, due to papillary thyroid cancer in 
excess of 10 percent until July 20, 2003, and in excess of 30 
percent thereafter.  

2.	Entitlement to an initial compensable rating prior to 
April 17, 2003, for recurrent metastatic papillary thyroid 
cancer, with lymph node involvement; rated 100 percent until 
April 1, 2006, and currently rated as noncompensable.  

3.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc and joint disease of the lumbar 
spine.  

4.	Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.  

5.	Entitlement to an initial evaluation in excess of 10 
percent for postoperative exercise induced compartment 
syndrome of the left leg.

6.	Entitlement to an initial evaluation in excess of 10 
percent for postoperative exercise induced compartment 
syndrome of the right leg.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in July 2004.  

The issues relating to the evaluation of thyroid cancer and 
hypothyroidism are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Degenerative disc and joint disease of the lumbar spine is 
currently manifested by noncompensable limitation of motion 
of the spine.  

2.	Degenerative arthritis of the left knee is currently 
manifested by noncompensable limitation of motion of the knee 
joint and crepitus.  There is no objective evidence of 
recurrent subluxation or instability.

3.	Compartment syndrome of the left lower extremity is 
currently productive of no more than moderate muscle 
impairment.  

4.	Compartment syndrome of the right lower extremity is 
currently productive of no more than moderate muscle 
impairment.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 percent 
for degenerative disc and joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5292 (1999), 5243 (2006).  

2.	The criteria for an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5003, 5261 (2006).  

3.	The criteria for an initial rating in excess of 10 percent 
for compartment syndrome of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.73, Code 
5312 (2006).  

4.	The criteria for an initial rating in excess of 10 percent 
for compartment syndrome of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.73, Code 
5312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2003, January 2004, and 
August 2004, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  It is noted that the veteran was provided notice of 
these provisions in August 2006.  Further, as there is not an 
increased rating to be assigned, there is no prejudice in 
proceeding as all other notice and development has been 
accomplished as discussed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  A 10 percent rating is also for 
assignment where there is X-ray evidence of arthritis and 
noncompensable limitation of motion demonstrated.

The effective date of the award of service connection for 
degenerative joint and disc disease of the lumbosacral spine 
became effective in November 2001.  The regulations for the 
evaluation of disabilities of the spine were amended, 
effective in September 2002 and again in September 2003.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  

Prior to September 2003, for slight limitation of motion of 
the lumbar spine, a 10 percent rating is warranted.  A 20 
percent rating is warranted for moderate limitation of motion.  
A 40 percent rating is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Code 5292.  

Prior to September 2002, mild intervertebral disc syndrome 
warrants a 10 percent evaluation.  Moderate intervertebral 
disc syndrome, with recurring attacks, is rated as 20 percent 
disabling.  A 40 percent evaluation requires severe recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

In September 2002, the criteria for the evaluation of 
intervertebral disc disease were amended.  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

A July 2001 examination revealed complaints of pain.  On 
examination, there was essentially a full range of motion.  
There was no evidence of spasm or muscle atrophy.  The 
diagnosis was of mild diffuse spondylosis with developing disc 
space disease of the L4-5.

An examination was conducted by VA in July 2003.  At that 
time, it was reported that the veteran had a history of 
spondylosis and sacroiliitis of the lumbar spine over the past 
several years.  He continued to have pain in his back which he 
stated was usually intermittent, but could be constant.  When 
constant, the veteran stated that it could take for to six 
days to improve.  He said that this was aggravated by any kind 
of lifting, stooping, bending or twisting.  The pain radiated 
into the left hip and down the left leg.  He said that lying 
on the left side caused him to have increased pain and sitting 
in a chair for more than a few minutes.  He took medication 
several times per week for this.  The back did not require him 
to spend time in bed.  He had no flare-ups and used no cane or 
other walking aid.  He had lost no time from work.  On 
examination, there was no redness or swelling noted.  He 
complained of minimal tenderness over the sacroiliac areas, 
bilaterally, greater on the left than on the right to direct 
palpation.  He had no sciatic notch tenderness.  He could bend 
backward to 20 degrees, complaining of minimal discomfort.  He 
bent laterally to 20 degrees complaining of minimal 
discomfort.  He bent forward to 100 degrees with minimal 
discomfort.  Heel and toe walking was normal.  Motor and 
sensory examination of the lower extremities was grossly 
within normal limits.  The assessment was degenerative disc 
and joint disease of the lumbosacral spine.  

An examination was conducted by VA in April 2005.  At that 
time, the veteran's history of back injury during service was 
reviewed.  On examination, the spine was straight and 
nontender.  Range of motion of the spine was to 90 degrees 
actively and passively without pain.  Extension of the spine 
was to 30 degrees, without pain actively or passively.  Right 
and left lateral flexion was to 40 degrees, without pain.  
Right and left lateral rotation was to 45 degrees, without 
pain actively or passively.  
Repeated range of motion of the spine did not cause any pain, 
weakness, fatigue or lack of endurance.  The muscle strength 
in the veteran's lower extremities was normal and equal.  His 
reflexes in the lower legs were normal.  Sensation was normal 
except for minimal decreased sensation of the left mid leg 
anteriorly, between the two scars for the compartmental 
syndrome.  The pertinent diagnosis was degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.  

The veteran's lumbosacral spine disorder is currently 
manifested by mild limitation of motion, without significant 
neurologic symptoms.  As the limitation of motion is 
considered to be noncompensable in nature, the minimal 10 
percent evaluation on the basis of arthritic involvement is 
warranted, but a rating in excess of this rating is not 
warranted.  Examinations have not shown muscle spasm, muscle 
atrophy, or other manifestations of a higher rating under any 
of the applicable provisions.

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Regarding the veteran's left knee disability, it is noted 
that it is possible that there may be impairment of the knee 
caused by both arthritic involvement and the other 
impairment.  In cases where there are distinct disabilities 
caused from arthritis of the knee as well as other impairment 
of the knee, separate evaluations may be assigned.  See 
VAOPGCPREC 23-97.  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

On VA examination of July 2001, the veteran complained of 
pain and occasional giving way of the knee.  Examination 
revealed an essentially full range of motion without evidence 
of muscle atrophy.  Instability was not clinically confirmed.  
Moderate osteoarthropathy of the knee was diagnosed.

An examination was conducted by VA in July 2003.  At that 
time, it was noted that the veteran had been diagnosed as 
having degenerative joint disease of the left knee.  He 
stated that he had pain in the knee from sitting down for 
more than a few minutes.  He also got clicks and pops in the 
knee with motion as well as pain with motion.  He denied 
tenderness and swelling in the knee.  He did not wear a 
brace.  He had used a cane when he was first injured, many 
years ago, but none now.  He stated that the knee 
occasionally gave way going downstairs, but did not subluxate 
or lock up.  On examination, there was no redness, swelling 
or tenderness.  There was range of motion from 0 degrees 
extension to 130 degrees flexion, which was described as 
normal by the examiner.  There was crepitus in the final 10 
degrees of flexion and the first few degrees of extension.  
There was no abnormality on varus or valgus stress.  There 
was a questionable McMurray' s sign on the left knee, but no 
drawer sign could be elicited.  X-ray studies had shown 
degenerative changes in the knee in the past.  The assessment 
was posttraumatic degenerative joint disease of the left 
knee, with history of meniscus tear and fracture of the 
tibia.  

An examination was conducted by VA in April 2005.  At that 
time, examination of the left knee showed range of motion 
from 0 degrees extension to 140 degrees flexion, without 
pain, weakness, fatigue or lack of endurance.  There was no 
redness, swelling or tenderness.  The medial and collateral 
ligaments were stable.  There was no evidence of a cartilage 
tear and there was no knee effusion or Baker's cyst on either 
knee.  The diagnosis was degenerative joint disease of the 
left knee.  

The veteran's left knee disorder is shown to be manifested by 
minimal limitation of motion of the knee, without ligament 
instability.  The only other disability of the knee relates 
to crepitus, without subluxation or instability.  Under these 
circumstances, the Board finds that the minimal 10 percent 
rating for arthritis of the knee with noncompensable 
limitation of motion is the maximum that may be assigned at 
this time.  

Service connection has been established for compartment 
syndrome of each lower extremity, each evaluated as 10 
percent disabling.  The disability has been rated as 
analogous to an injury of muscle group XII.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  Muscle Group XII affects dorsiflexion, 
extension of the toes, stabilization of the arch and involves 
the anterior muscles of the leg.  38 C.F.R. § 4.73, Code 
5312.

For slight disability of muscle group XII, a noncompensable 
evaluation is warranted.  Moderate disability warrants a 10 
percent rating.  Moderately severe disability warrants a 20 
percent rating.  Id.  

On examination in July 2001, there was a history of pain on 
exercise.  It was noted that there had been surgery to the 
left leg, with some initial change in complaints.  There was 
now bilateral pain on extended exercise.  On examination, 
there was no particular muscle tenderness or atrophy noted 
and the pathology was described as asymptomatic on this exam.

An examination was conducted by VA in July 2003.  At that 
time, it was reported that the veteran had experienced 
tightness, pain and swelling in the areas of the anterior 
compartment of the shins, bilaterally.  He had surgery on the 
left shin that helped him transiently, but that now he 
experienced a return of the pain.  He said that he could only 
walk about a quarter of a mile or between 10 to 15 minutes.  
He said there was some soreness to touch along the anterior 
shin and also along the scars on the left shin.  He said that 
the shins were normal when he was not exercising.  On 
examination, two scars about 10 cm in length down the medial 
and lateral aspects of the left lower leg, just posterior to 
the edge of the shin.  The scars were very slightly tender to 
palpation.  There was no herniation or dehiscence through the 
scar areas.  There was minimal swelling of the skin of the 
left shin noted only in the sense that the pattern of elastic 
in the veteran's stockings was visible.  There was no 
tenseness or obvious swelling.  There was full range of 
motion.  The assessments were anterior compartment syndrome 
of the knees, exercise induced, bilaterally, left greater 
than the right, with residuals; and tenderness on the scars 
of the left shin status post release operation for left 
anterior compartment syndrome.  

An examination was conducted by VA in April 2005.  At that 
time, it was noted that the veteran had undergone surgery of 
the left calf while in service.  The examiner found no tissue 
loss of either leg.  There was no bone joint or other nerve 
damage.  Muscle strength in the lower legs was normal and 
equal.  Muscle function of the lower legs was normal.  There 
was no joint motion affected.  He did not have significant 
limitation during flare-ups, but just sat with ices or rubs 
his knees for a few hours.  On examination, there were normal 
appearing muscles.  There was no muscle atrophy.  Strength 
was normal.  There were 10 cm well-healed surgical scar in 
the left mid-lower leg medially, and an 8 cm well-healed 
surgical scar in the left lower leg laterally.  Both scars 
were almost invisible and were minimally tender.  They were 
almost invisible.  There was no adherence to underlying 
tissue and the texture of the skin was the same as the 
surrounding tissue.  Both scars were stable.  There was no 
elevation or depression of either scar of the left lower leg.  
Both scars were superficial.  There was no inflammation, 
edema, or keloid formation.  The color of the scars was the 
same as the surrounding skin.  They did not cause any 
distortion or limitation of motion.  The diagnosis was 
exercise induced compartmental syndrome, left and right legs, 
with surgery on the left leg, with only moderate reduction of 
symptoms.  

The veteran's compartment syndrome is not shown by the 
evidence to be productive of more than moderate impairment.  
As such, a rating in excess of 10 percent for either lower 
extremity is not warranted.  There is no evidence of 
increased muscle impairment, neurological pathology, or other 
symptoms warranting an increased rating.  It is noted that a 
separate 10 percent rating has been assigned for the tender 
scarring of the left leg.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc and joint disease of the lumbar spine is 
denied.  

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  

An initial evaluation in excess of 10 percent for 
postoperative exercise induced compartment syndrome of the 
left leg, is denied.

An initial evaluation in excess of 10 percent for 
postoperative exercise induced compartment syndrome of the 
right leg is denied.  


REMAND

As to the remaining issues, there is some question as to the 
characterization and the disorders rated.  Clarification is 
needed prior to proceeding, to assure that the provisions of 
38 C.F.R. § 4.14 are not violated.

By rating action of November 2001, separate service 
connection was granted for disabilities characterized as 
"papillary thyroid carcinoma with thyroidectomy," rated 10 
percent disabling under Diagnostic Codes 7914-7903 
(hypothyroidism), and "post-operative metastatic papillary 
thyroid cancer, lymph nodes," rated noncompensably disabling 
under Diagnostic Code 7914.  It is unclear from this rating 
action what separate disability is considered in this 
separate service connection.  It would seem that the 
residuals of the thyroid cancer would be represented by the 
initial grant.  There is a possibility that additional 
impairment of the lymph nodes is contemplated in this rating, 
but that is not clear from the rating action.

Further review of the record reveals that the first rating, 
based on hypothyroidism, was raised to 30 percent during the 
time the issue has been on appeal.  Moreover, due to a 
recurrence of the cancer, a 100 percent rating was 
concurrently assigned for the second characterized disorder.  
This rating was in effect from April 2003 to April 2006, when 
a noncompensable rating was assigned.  During the treatment 
of the cancer, appellant was assigned housebound benefits as 
his other service connected disorders had a combined 60 
percent rating.  In reaching that combination, the 
hypothyroidism was considered a separate disability.

In order to make an informed judgment in this case, it must 
be clear on the record what pathology is considered to be 
part of the rating assigned.  Thus the matter is to be 
returned to the RO for clarification of that matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the 
remaining issue(s) and, in part, make 
clear the residuals rated under the second 
issue as set forth on the title page.  A 
discussion of why 38 C.F.R. § 4.14 does or 
does not apply should be included.  If the 
rating of issue two is to contemplate 
lymph node involvement, that should be set 
out with specificity.  If the matter 
should be rated under only 1 diagnostic 
code, corrective action and explanation 
should be undertaken.

2.  Thereafter, if the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


